Judgment of resentence, Supreme Court, New York County (William A. Wetzel, J.), rendered March 21, 2005, resentencing *337defendant, upon his conviction, after a jury trial, of criminal possession of a controlled substance in the first degree, to a term of 12 years, unanimously affirmed.
Defendant, who was resentenced from a term of 15 years to life to a term of 12 years pursuant to the Drug Law Reform Act (L 2004, ch 738), claims he is also entitled to have his conviction reduced to second-degree possession based on the amelioration doctrine of People v Behlog (74 NY2d 237 [1989]) and the new law’s change in the weight requirement for first-degree possession. We reject this argument, because the amelioration doctrine does not apply (People v Nelson, 21 AD3d 861 [2005], lv granted 6 NY3d 757 [2005]), and because, even if it did apply, defendant’s resentencing would not place him, for such purpose, in the posture of a person being newly sentenced (People v Quinones, 22 AD3d 218 [2005]).
We perceive no basis for a further reduction of the sentence. Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and Malone, JJ.